Title: To Benjamin Franklin from L. Martineau aîné and Other Offerers of Goods and Schemes, 25 January 1783
From: Martineau aîné, L.
To: Franklin, Benjamin


Once the general peace was declared, merchant firms and individuals all over Europe wanted to form connections with the United States. For many of them, writing to Franklin was the first step. The letters we summarize in this headnote did not, to the best of our knowledge, receive responses. The earliest letter, published below, seeks a generous advance from Congress to establish a sugar refinery and flour mill in Philadelphia.

A sieur Boyer, writing from Bordeaux on February 1, has heard that Congress is looking to encourage foreigners to establish manufactories in America—encourage and also sustain. Acknowledging that Franklin’s title of Liberator of his Country is well deserved, Boyer hopes he will endorse his plan to establish a glassworks in or near Virginia, a project that occurred to him during the two years he spent in the United States. Boyer studied glassmaking for 15 years in France and Switzerland. He knows that in America there is an abundance of the necessary raw material, and of the wood required for smelting and constructing the necessary buildings. If Congress agrees, he will recruit partners (one of whom already owns land between Virginia and Maryland, with access to the sea) and import workers from France and Switzerland. He would make window glass of all types, bottles, dame-jeannes (large bottles), and drinking glasses of all qualities, all for less than imported glassware. If Franklin thinks his project worthwhile, he asks the honor of a response.
Du Radier, writing on March 4 from Nantes, has heard a similar rumor: that Franklin is looking for workmen and a manager for a calico manufactory in America. He proposes himself, as he has been waiting for four years for just such an opportunity. He has three associates whose superior talents would be impossible to reunite in another group. He hopes for a prompt answer from Franklin under cover to his friend M. Blin l’aîné, a medical doctor at Nantes. As soon as Franklin responds, he will send the qualifications of his syndicate. If Franklin will underwrite a trip to Paris, he can explain his ideas in person.
Having received no reply, Du Radier writes again on an unspecified day later in March. He begs Franklin to charge Jonathan Williams, Jr., with the task of meeting him and investigating his claims; he can be contacted through the Nantes firm of Walcker, Scholl & Cie. He has only recently started with that firm, after eight years elsewhere. He cannot anticipate any barriers to working in America that cannot be surmounted by industry. If he is permitted, he will use slave labor; if there are no capable workmen in America, his associates will send some from France. If Franklin is not interested in his venture, he plans to go to America and explain his plan directly to Congress and wealthy investors. He is a man of a good, but too numerous, family, and would like either a certificate attesting to his character or letters of recommendation to Congress.
Several of Franklin’s correspondents seek to market their products in the United States. John Woddrop writes two letters from Glasgow on February 17. In the first, he seeks Franklin’s opinion on the marketability of certain Scottish textiles such as silk gauze, muslins, and lawn (suitable for the coming summer season). Also, what encouragement could Franklin give to young tradesmen, farmers, and gardeners who wish to emigrate with their families? He requests a passport, if one is needed for the journey. The second letter contains a list of members of the Mississippi Land Company, including the Lee brothers and George Washington, which Woddrop received some years earlier from William Lee. Woddrop plans to contact the members as potential trading partners.
Isaac Lynen le jeune writes from Stolberg in Prussia on February 19. Now that peace is near and the independence of the United States is recognized throughout Europe, he explains, merchants and manufacturers are vying for new outlets. Lynen’s brass mill produces all kinds of goods, among them nesting kettles, casseroles, basins, plates, wire of various gauges, needles, and brass rods for the slave trade. His firm has supplied metal for foundries of all kinds and articles suitable to the tastes and needs of any region.
From Saint-Pol in Artois, Heroguelle Hermans writes a letter on March 9. Hermans has been manufacturing calamanco for the last three years, some of which has surely made it to America, though probably third or fourth hand and therefore at a higher price than had it been purchased directly. He therefore offers to Franklin everything his firm manufactures at wholesale prices: all kinds of calamanco (wide, narrow, ribbed, and plain) as well as Turkish satin, Minorcan serge, and prunella. If the Americans would like to send samples of desired fabrics, he can make them and dye them to specification. This is the moment to place an order; English cloth will be 12 to 15 percent more expensive because so many of their workers were impressed as seamen during the war and practically nothing was manufactured. He encloses samples in the colors of his region, lists prices, and requests Franklin to put him in touch with a reliable American merchant with whom he may correspond or meet at some local seaport.
A merchant firm also dealing in fabric—mainly linen—seeks to establish trade with the United States in a letter dated April 10 from Leipzig. Writing in English and signing themselves Godfrey Grosser’s Widow & Co., they assure Franklin that nothing makes a Saxon merchant happier than the idea of negotiating with “a people who freed himself in such a distinguishing manner as the american did.” The Saxon court, they understand, has made some trade proposals through its ambassador at Versailles. Having heard that some of their compatriots have already shipped considerable quantities of linen to America, the firm cannot sit by idly. As they are financially solvent and knowledgeable, they vow to “do more then others.” Can Franklin furnish the names of the best mercantile houses in Philadelphia and other ports, along with advice about what is most needed?
Johann Wilhelm and Johann Gottfried Spangenberg, also from Saxony, write in German on March 14 from Sühla (Suhl) with a business proposition. Arms from their factory in Henneberg were sent to America by an indirect route during the war. Now that peace has been concluded, they expect that the United States will set up arsenals in the various provinces and may require new arms, which they propose to supply. The iron from their region is of an excellent quality, and their manufactory is one of the best in the world. They ask Franklin to supply the name and address of the party they should deal with; they propose as an intermediary John Frederick Droop of Hamburg, who would forward to them any model that the Americans might want duplicated. The Saxon ambassador in France, Schonfeld, who will deliver this letter, is available to discuss the export of other products from Saxony. They promise to “incessantly offer up to heaven our prayers and goodwishes for the continuance of [Franklin’s] precious health.”
From the other end of Germany comes a letter from another arms manufacturer. The firm of Jean & Gaspar Halbach & fils writes from Remscheid near Cologne on April 11. One of their associates plans to leave for Philadelphia in three weeks, by way of Amsterdam, and they request a letter of recommendation addressed to Congress. That unnamed associate will be in Amsterdam for a week, at the address of their banker Jean Texier. Their arms are of the best quality and are offered at competitive prices; they have been in operation for 70 years and have the largest and best facilities. They have furnished arms to nearly every European war department. If their partner finds Philadelphia suitable, he may choose to open a branch there, and in time, maybe even a factory if the rivers can provide water power. They enclose a one-page list of articles they manufacture: guns, rifles, pistols, musketoons, pikes, swords, and sabers for the infantry, cavalry, and navy, as well as all sorts of hardware, steel bars, and barrels.
Besides those merchants who are offering specific goods, a number of merchants seek Franklin’s general help and advice concerning the establishment of commercial ties in America.
Writing from Lyon in fractured English on January 27, the firm of Charles Gilibert & Cie. begs for advice. Through Wallace, Johnson & Muir they have received an order worth about 40,000 l.t. from an Annapolis merchant named John Hoskins Stone. Is he trustworthy? The reputation of their firm has spread to America by way of Nantes and Lorient, and this is not the first invoice they have received from America. They have declined to fill such orders until the peace was declared. They await Franklin’s counsel, and hope to trade with their new friends to mutual advantage.
Jean Guild Wets writes in English from Bruges on January 30 on behalf of a syndicate comprising 40 of the “most substantial marchants” of Flanders and Brabant. He has Mr. Naghel to thank for the favor of their acquaintance with Franklin. His firm intends to send ships to North America if this can be done with safety and “a moral succes.” Having no knowledge of the country or its manufactories, he requests the names of some reliable mercantile houses.
The next day, January 31, Veuve d’Aubremé & fils writes from Brussels. Winning the peace and American independence will cover Franklin with immortal glory. The firm wishes now to establish a direct correspondence with the United States. Are its ports open to ships flying the Imperial flag? If so, would Franklin indicate a mercantile house in Boston and in Philadelphia where they might consign the ships they intend to send as soon as hostilities cease? They will be shipping goods that they believe to be the most useful and necessary to the inhabitants.
Charles Paleske, writing in English on March 7 from Danzig, reminds Franklin that he had called on him four years earlier to propose “advantageous connections” with his country. He now congratulates Franklin on the peace, predicts that this will cause “quite a new turn to the commercial transactions of all Europe,” and hastens to offer his services for business in his city and the neighboring ports in the Baltic. He also wants to know what encouragement is being offered to merchants (with or without capital), tradesmen, and manufacturers to settle in America. Would they receive grants of land or relief from taxes for a certain period? Would Franklin likewise provide him with names of mercantile houses in the capital city and elsewhere, to which cargoes and ships might be addressed?
In a March 16 letter from Paris, J. M. Delamarche extols the suitability of goods from Languedoc for the American market, including wine, eau de vie, and salt. He assures Franklin that American products would likewise sell to advantage in Languedoc. Virginia tobacco is in great demand, and Carolina rice has been highly esteemed ever since the firm of Falconnet, Brérnet & Delamarche received the first shipment. This firm, established in both Montpellier and Sète, the only seaport of the province, can provide further documentation and testimonials to Americans who wish to do business. He signs himself Commissaire de la Marine d’hollande en Languedoc.
Fiott & Patriarche, a firm from the Island of Jersey, writes in English on April 3. They have heard that Franklin views the Channel Islands as the best entrepôt for trade between Europe and America. Their island is preferable to the others: they are only seven leagues from France, and they charge lower fees for unloading, loading, ware-housing, and shipping. They hope to be honored with Franklin’s protection and recommendation, and refer him for information respecting their character to General Conway, the island’s governor, and any London merchant who has had dealings with their island.
Josef Utzschneider of Munich, signing himself “bailiff to Anger in Bavarie,” writes in English on April 10, apparently on behalf of a Bavarian firm which remains unnamed. They know very little about America, and would like Franklin to advise them regarding what merchandise is needed there and what American products they could sell in Europe. They intend to send an agent to Philadelphia in the coming year.
The comte de Wied (or so he signs himself) writes from Neuwied on March 19 that the United States could not have entrusted its affairs to better hands. He assures Franklin that liberty and prosperity are his “devises favorites,” which he always keeps in mind for his subjects and the county of which he is regent. He recommends the products of his region, which he hopes will form the basis for commerce between the “protégés” of America and his own subjects, and asks Franklin to grant an interview to his commercial advisor, Sr. Rœngen.
Various individuals other than manufacturers and merchants send Franklin ideas for schemes that will benefit either the new nation, themselves, or, more often, both. Knowing that America will need to understand and evaluate the various currencies of her new trading partners, Adam Christian Kümmel tells Franklin that he has spent about 30 years working out currency conversion charts of all the gold coins of Europe. Writing in German from Brieg in Silesia on January 28, he encloses nine of these to serve as examples. There are 53 more, he writes, of which he has only handwritten copies. Believing that these will be infinitely useful to the United States, he asks whether Franklin would help get them printed and convey them to America.
Jean-Louis Stourm, signing himself chevalier de Saint-Louis, writes from Belfort on February 4. He had written Franklin the previous year, and because the reply was so gracious, he is now emboldened to offer congratulations on America’s having won independence. He encloses a. three-page essay entitled “Le Royaume Imaginaire: Election du Roi,” which he wrote during a long period of unemployment. When one has nothing to do, one concerns oneself with everything. Stourm also has ideas on fortifications and the best organization of the military. He knows that Franklin will tell him laus propria sorda (self-praise is to be despised), but he has no one to champion him. He is obliged to boast. He hopes Franklin will not take offense at what he has written.
On February 16 Johann Michael Ortlieb, a farmer and wine-grower with long experience in Riquewihr, Alsace, presents three projects on ways of cultivating the vine in sterile regions and on employing common lands and pastures for subsistence farming. Included in his 13-page letter, a mixture of French and German, are excerpts from correspondence he has exchanged with Joly de Fleury in an attempt to interest the king in his projects.
Johann Rodolph Valltravers, writing in his characteristically effusive English, offers congratulations from Vienna on February 19. Does not the United States wish to (1) protect its freedom with a “respectable military Establishment,” (2) make up for the loss of all those killed or fled during the war, (3) introduce an annual supply of husbandmen and tradesmen at the least expense, and (4) form alliances with the most prosperous European republics? All this he promises to effect, once Congress grants him citizenship and a tract of land. In addition to this proposal, he submits a second scheme on behalf of an old friend from Lincolnshire who lived in North America for many years, who received considerable land grants in northern New York from Governor Tryon, and who is now back in England. This friend, who recently spent five years in Bengal, owns four ships there; he desires a commission from Congress to send those ships on expeditions “to make profitable discoveries and settlements.” He would like to be commodore of the squadron, with full powers to sail and trade in any part of the world. He would begin by taking possession of two small uninhabited islands, which are unclaimed by any European power but are ideally situated for trade with India. He asks for no money, only one or two fully outfitted vessels from Congress, manned and freighted in Europe with naval stores. Valltravers would prefer to discuss both of these plans in person; he awaits Franklin’s summons, which Ingenhousz will forward.
August Friedemann Rühle von Lilienstern introduces himself as a jurist and an economist in a letter of March 14, written in German. He writes from Dillenburg where he is lieutenant general of police and a magistrate for the region. He has published a collection of all the constitutions of Nassau, going back several centuries. Work on the collection has given him insight into the underlying causes of misery and famine among the peasantry, and has made him determined to gather the unfortunates from all over Germany and transplant them to another part of the globe. He considered St. Petersburg, but he and his associates would now prefer the United States. Graf von Wiedrunkel has already proposed to him a colony of several hundred families, and offered his land as a depot. The new colonists—who have nothing—will need to be given money for the journey, tools and animals, access to shops for various services, and above all a large area of land that is wooded and preferably near a navigable river. They also must have tax relief for a period of ten to twelve years and freedom from military service. All now depends on Franklin’s response, which should be prompt if he wants to eliminate competition from a Canadian colony being promoted by British Americans. The first country to meet his offer will be chosen. The writer is a member of the Reformed Church, 39 years old, with a wife and children and a large number of relatives, many of whom work in various courts of Germany. He also has a brother in the Royal–Deux-Ponts Regiment serving in America. He is not wealthy, but he is healthy and has a desire to be useful and maintain his reputation for uprightness.
Having received no response, Rühle von Lilienstern writes again on April 3, in German. He fears that the colonists will apply to an English agent or to Graf Romanzow, the Russian ambassador in Frankfurt. He asks to be appointed American agent to various German districts, and encloses a four-page 16-point plan of colonization.
Herbert Jones, writing in English on April 9 from his estate of Llynon on the Isle of Anglesey in North Wales, proposes a very different colonization scheme. Overpopulation and crushing taxes have made the inhabitants of his principality eager to emigrate to North America. May they have Franklin’s protection? Jones and “other men of Property and Opulence” will take a colony of at least 1,000 people; they will be craftsmen of different sorts but mostly weavers, as they intend to establish a woolen cloth manufactory. Jones asks permission to wait on Franklin and deliver his credentials in person.
On March 17 a M. de Coch, writing from Brussels and signing himself as a pensioner of the States of Brabant, asks rhetorically whether all the arts should not be used to celebrate the most remarkable event ever to occur on earth; doubtless the subject of the ingenious medal that Franklin has had struck would be no less imposing on canvas than it is in bronze. Surely Franklin knows that the Flemish school has produced excellent painters; de Coch recommends one who follows in the steps of Rubens, by the name of Herreyns. This artist is well known to John Adams, who was enchanted by his work when he went to see him in Mechelen. The king of Sweden has given him several commissions and has named him his history painter. Roslin, Pierre, David, and van Spaendonck have all visited Herreyns’ studio and can testify about him.
Writing on March 22 from Bergamo, Italy, in a combination of German and Latin, Nicolaus ab Albrecht identifies himself as a professor of languages. After congratulating Franklin on the peace, he offers to introduce him to some unnamed Italian bankers who might be willing to supply the American government with a loan of several million florins. They are based in a seaport that may form an advantageous relationship with the United States. Albrecht can furnish Franklin with the particulars, and would expedite the negotiation. The rate of interest would be five percent, and the repayment of principal could stretch over 30 years or more. They could also arrange to supply the United States with a couple of million in copper coins as well as three-and-a-half million in smaller denominations, enough so that every American province would have half a million coins. He may in time have other advantageous proposals to offer.
J. M. Wintmülle writes from Hamburg on April 18 with a number of proposals to recommend. The first is for General Washington. The news from London is that Congress has resolved to establish a standing army, and has offered a premium for the best formula for powder for cannons, guns, and pistols. A friend of Wintmülle’s has made many as-yet secret discoveries regarding the perfection of musket design, including one that allows the gun to fire three times as fast. Wintmülle may be able to persuade his friend to give a more detailed explanation; if interested, Franklin should indicate the best way to send this proposition to Washington. His friend might be willing to go to America, with or without a group of trained gunsmiths. If Franklin should agree to this first proposal, they will send details of a new kind of explosive device and a special sort of bullet. The inventor is well known to General von Steuben, who can furnish references. In a postscript, Wintmülle asks if painters are in demand in America, because he knows one who wants to emigrate. This artist knows a secret technique for gilding, invented in Copenhagen, which uses false gold or base metal; it is almost better than gold leaf. The Danish king has awarded to the inventor a pension of 300 écus to teach the art to two subjects before he dies. Wintmülle will send Franklin the whole explanation (on six sheets of paper), which he will translate from Danish into German. In the royal castle of Copenhagen the gold leaf has been replaced in large rooms by the technique he describes because it is more durable than gold. Wintmülle has used it himself, and anyone who knows a little about gilding can master the method. He also asks if Franklin has any interest in the works of northern philosophers; if he should want the works of the late Baron von Holberg or others for his library in Philadelphia, he has only to ask. Franklin’s response should be directed to him at the “Bureau des Postes de Sa Majesté Danoise à Hambourg.”
Several undated notes in Wintmülle’s hand, the first of which accompanied a four-page printed announcement in German, were possibly enclosed in this letter. The printed brochure announced for sale in Hamburg an “ingenious planetary system” and a “great and magnificent art turner’s lathe.” A note on a small square of paper explains that the sellers, heirs of Simon Peter Meyer, are asking 600 écus for the planetary system, which is “unique de son genre.” If they do not find a buyer by the end of May, they will sell it at auction on June 2. On the verso Wintmülle says that some 33 years earlier he invented a miniature printing press on which he printed in French Lettre à Monsr. Le Baron de Holberg, a response to one of Holberg’s letters. A second note offers to procure any book Franklin might want, no matter how rare or in what language. The possibilities in his city exceed those of Paris; Hamburg merchants have correspondents in Philadelphia, Boston, and Quebec. Voght and Sieveking control about half the shipments from Hamburg to North America. The latter is a reputable and reliable man, as well as a personal friend. If Franklin wants more information about the moralist Holberg, Wintmülle could send his memoirs, written in Latin but now translated into German and Danish. The third undated piece, this one in German and filling four sides of a folded sheet of writing paper, appears to be a summary of the contents of Holberg’s Vergleichung der Historien und Thaten verschiedener. Wintmülle adds, in French, that this book is Holberg’s masterpiece, and he lists Holberg’s other publications.
 
Monsieur
Bordx ce 25 Janver. 1783./.
J’aÿ eû lhonneur de vous ecrire & de vous faire part de mon projet pour Letablissement dune Raffinerie â Sucre, â philadelphie, ainsy Que dune manufacture a minot, Joze Croire que J’ai des Connaissances sur ces objets ayant pluzieurs annees de travail dans ces deux Branches de Commerce, Jai dans cette ville & aux environs deux manufactures que Jai Etablies, dans Le meme Genre Lune & Lautre sont En activitté, & Je les Cederais a mon frere qui en dirige une, esperant Trouver des plus grands avantages dans ce pais, dittes moy Je vous prie votre Sentiment & si le Congrés ferait Les fraix de letablissement. Il faudrait une avance de 300 m L. & en Meme temps La liberté entiere de porter dans Les Collonnies francaises Tous les Minots que Je ferais fabriquer pour du produit Raport et des sucres bruts pour Les Raffiner. Si cette entreprize pouvait se faire ainsy Je ménerais avec Moy dans ce pais les ouvriers necessaires Et Je prendrais des mezures pour avoir Tout ce quil y aurait de mieux.
Honnorés moy de votre reponce & croyés moy avec un proffond respec Monsieur votre Tres humble et ot
L Martineau AINÉnegt. Raffineur a bordeaux
  
Addressed: A Monsieur / Monsieur de francklin / Embassadeur des Etats unis / a Paris
Notation: Martineau 25 Janvr. 1783.
